Citation Nr: 1331204	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disability diagnosed as posttraumatic stress disorder (PTSD) and anxiety disorder for the period of time prior to February 3, 2012.

2.  Entitlement to a disability rating in excess of 50 percent for a service-connected psychiatric disability diagnosed as PTSD and anxiety disorder.

3.  Entitlement to a separate disability rating for service-connected hypertension.  

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision granted service connection PTSD and rated the disability in combination with the previously service-connected psychiatric disability which was anxiety reaction with hypertension.  A 30 percent disability rating was assigned effective December 8, 2004.  

The Veteran has continued to assert that he warrants a separate disability rating for his service-connected hypertension rather than have it rated in combination with his service-connected psychiatric disability.  Accordingly, the Board has added this issue above.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to February 3, 2012, the Veteran's service-connected PTSD and anxiety disorder was manifested by irritability; anxiety; sleep disturbance; and a Global Assessment of Functioning Scale (GAF) predominantly ranging from 55 to 63.

2.  Beginning on February 3, 2012, the Veteran's service-connected PTSD and anxiety disorder is manifested by depressed mood; irritability; anxiety; sleep disturbance; intermittent suicidal thoughts with no attempts; and a Global Assessment of Functioning Scale (GAF) predominantly ranging from 55 to 63.

3.  The Veteran has a diagnosis of essential hypertension which requires continuous medication for control; diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD and anxiety disorder, prior to February 3, 2102, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 50 percent for PTSD and anxiety disorder have not been met for any period of time covered by this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a separate 10 percent rating, but no more, for hypertension, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for service connection for PTSD by a letter dated in December 2004. This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence.  Once the issue of the disability ratings assigned was raised, a June 2008 letter provided notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a December 2008 rating decision.   

The duty to assist has also been satisfied in this case.  VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

The Board finds that the VA examinations obtained in this case are adequate.  The examiner performed examinations, considered the Veteran's statements, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696  2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the claim has been pending.  This appeal is from the initial disability rating assigned upon the award of service connection for individual gastrointestinal disabilities which were then assigned a single evaluation.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Psychiatric Disability

An August 1967 rating decision granted service connection for "anxiety reaction with hypertension" and assigned a 10 percent disability rating under Diagnostic Code 9400 which indicates that the disability was being rated as a psychiatric disability.  The record does not reflect that the Veteran sought any treatment for his service-connected psychiatric disability from the date of service connection in 1967 until 2004, almost 4 decades later.  In December 2004, the Veteran filed a claim for service connection for PTSD.  

VA treatment records dated in December 2004 reveal that the Veteran was evaluated at a primary care clinic for psychiatric symptoms.  He reported no history of psychiatric treatment except for being prescribed Valium for a short period of time in service to treat his then diagnosed anxiety reaction.  The Veteran reported symptoms of intrusive thoughts and flashbacks; avoidance of things reminding him of Vietnam; increased startle response and difficulty concentrating; and night sweats from bad dreams.  Mental status examination revealed no evidence of psychotic symptoms.  He was tense and guarded.  Mood and affect were congruent and were anxious and depressed.  Insight and judgment were intact.  The diagnosis was chronic PTSD with dysphoric mood and history of generalized anxiety disorder.  The Veteran was prescribed medication to treat his symptoms of anxiety and irritability and referred for individual and group therapy.  A Global Assessment of Functioning Scale (GAF) score of 63 was assigned.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61-70 represents "some mild symptoms (e.g., depressed mood and mild insomnia) OR [s]ome difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

A follow-up treatment session was conducted later in December 2004 to evaluate how the Veteran was tolerating the prescribed medication.  He reported still having anxiety, irritability, poor sleep, flashbacks, and bad dreams.  Mental status evaluation revealed he was alert and oriented; his mood was anxious but pleasant.  There was no evidence of delusions, hallucinations, substance abuse, mood swings, suicidal ideation, or homicidal ideation.  His medication was increased to treat his symptoms of anxiety.  

VA outpatient treatment records dated in 2005 and 2006 reveal continued treatment of the Veteran's PTSD with medication to treatment his symptoms of anxiety and irritability.  These records also indicate that the Veteran was able to engage in social activities such as travel and vacations.  A May 2006 record is indicative of treatment during this period and indicates a diagnosis of PTSD with a GAF score of 65.  

VA outpatient treatment records dated 2007 and 2008 also reveal continued treatment for PTSD.  An April 2008 treatment record is indicative of these treatment sessions.  Again the Veteran primarily reported symptoms of irritability and anxiety, along with nightmares and intrusive thoughts related to his stressors.  However, he also reported being "active in daily affairs and likes traveling with his wife."  Objective findings on mental status examination revealed: normal speech; logical and goal directed thought processes; concentration, attention span, insight, and judgment were fair; he had no active delusions, hallucinations, suicidal ideation, or homicidal ideation; and, his mood was anxious but he had full range of affect.  Continued treatment with prescribed psychotropic medication was indicated.  A November 2008 treatment record indicated a current GAF score of 50 with a high score of 55 within the past year.  

A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

In September 2009 a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported sleep disturbance with waking at night along with nightmares.  He reported intrusive thoughts and flashbacks related to his stressors.  He reported avoiding crowds and being uncomfortable going out in public along with hypervigilance.  He indicated symptoms of irritability and anxiety.  Mental status examination revealed that the Veteran was oriented with goal directed thought processes.  Memory was intact.  Mood and affect were intense and anxious but the Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The diagnosis was PTSD and anxiety disorder.  The examiner noted that the Veteran has difficulty establishing and maintaining social and work relationships, specifically having difficulty interacting with other people.  However, the examiner also indicated that the Veteran is capable of working from a mental health stand point.  A GAF of 55 was assigned.  

In February 2012, the most recent Compensation and Pension examination of the Veteran was conducted.  The diagnosis was PTSD and adjustment disorder with depressed mood.  A GAF score of 63 was assigned.  Examination revealed symptoms of depressed mood, anxiety, sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, and suicidal ideation.  The examiner indicated that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner noted that the Veteran could work in a structured and isolated work environment and that irritability and anxiety in a public setting would make some work difficult.  

A March 2012 VA psychiatry outpatient treatment note reveals continued treatment with medication up to that point in time.  A GAF score of 62 is indicated.  

The Veteran's service-connected PTSD and anxiety disorder is rated at a 30 percent disability rating prior to February 3, 2012, and at 50 percent thereafter. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the rating criteria are not exclusive but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Prior to February 3, 2012, the Veteran's service-connected PTSD was manifested by the following: irritability; anxiety; sleep disturbance; and, a Global Assessment of Functioning Scale (GAF) primarily ranging from 55 to 63.  A single GAF score as low as 50 was noted in a November 2008 treatment record.  However, this is a single low score and the other scores noted throughout this period of time range from 55 to 65.  

The evidence does not support a finding that the Veteran's psychiatric disability was so severe as to warrant a disability rating in excess of 30 percent for the service-connected psychiatric disability for the period of time prior to February 3, 2012.  Prior to this date his service-connected psychiatric disability alone did not cause occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The evidence shows that he had symptoms of irritability and anxiety which were managed with medication.  The evidence also reveals that the Veteran had social interaction with his family including traveling with his wife.  The GAF scores during this period of time generally reveal the Veteran's level of social and industrial impairment during this period of time as being mild to moderate. 

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the service-connected PTSD and anxiety disorder for the period prior to February 3, 2012.  There is no doubt to be resolved; and an increased rating is not warranted for this period of time.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.

Nor does the evidence support the assignment of a disability rating in excess of 50 percent for the service-connected psychiatric disability at any point during the period since February 3, 2012.  The February 2012 VA Compensation and Pension examination revealed an increase in severity of the Veteran's psychiatric symptoms at that time including some mood disturbance and some intermittent suicidal thoughts with no attempts.  He is assigned a 50 percent disability rating effective February 3, 2012.  There is no evidence that the service-connected psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no evidence that the Veteran exhibits any of the following symptoms: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  The lowest GAF score of record is 50, which was assigned in November 2008 treatment record.  However, GAF scores assigned subsequently are much improved up to a high of 63 and are indicative of a level of impairment already being compensated at the presently assigned 50 percent disability rating. 

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected PTSD and anxiety disorder for any period of time covered by this appeal; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate social and occupational impairment.  There is no evidence of hospitalization for the service-connected psychiatric disability.  There is no credible evidence that service-connected psychiatric disability alone results in any interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and the disability ratings already assigned.  No extraschedular referral is required.

Finally, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  Again, the evidence of does not record establish that the service-connected psychiatric disability alone results in unemployment.  Accordingly, consideration of TDIU for the psychiatric disability alone pursuant to Rice is not warranted.

B.  Hypertension.

As noted above, service connection was originally granted for "anxiety reaction with hypertension" in 1967.  A 10 percent disability rating was assigned under Diagnostic Code 9400 which indicates that the disability was being rated as a psychiatric disability.  The Veteran asserts that he warrants the assignment of a separate disability rating for his hypertension.  

Generally, all disabilities, including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, i.e., the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).

VA treatment records dated from 2004 to the present reveal that the Veteran is prescribed medication to treat hypertension.  This medication is distinct and separate from the Veteran's psychotropic medication used to treat his service-connected psychiatric disability.  The October 2009 VA Compensation and Pension examination report describes the Veteran's hypertension as "essential hypertension."  

Hypertension is rated under DC 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating contemplates diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 , Diagnostic Code 7101(emphasis added). 

A 20 percent rating contemplates diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  Finally, a 60 percent rating contemplates diastolic pressure predominantly 130 or more.  Id.

The evidence of record reveals that the Veteran is service-connected for hypertension and the symptoms are distinctly separate from those of the service-connected psychiatric disability.  The symptoms of hypertension are being treated with hypotensive medication as documented in the VA treatment records and noted in the October 2009 Compensation and Pension examination report.  While the evidence of record does not specifically indicate a history of diastolic pressure predominantly 100 or more, it is clear that the Veteran was placed on medication to control his blood pressure before it reached that disabling level.  Accordingly, his long history of hypertension being treated with medication more nearly approximates the criteria contemplated by a 10 percent disability rating.  Accordingly, a separate 10 percent disability rating for the Veteran's service-connected PTSD is warranted.  

The preponderance of the evidence is against the assignment of a disability rating in excess of the presently assigned 10 percent rating for service-connected hypertension.  After review of all the evidence of record, there is no evidence showing diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; there is no doubt to be resolved; and a rating in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b) , 38 C.F.R. Part 4, §4.104, Diagnostic Code 7101.


ORDER

A disability rating in excess of 30 percent for a service-connected psychiatric disability diagnosed as PTSD and anxiety disorder, for the period of time prior to February 3, 2012, is denied.  

A disability rating in excess of 50 percent for a service-connected psychiatric disability diagnosed as PTSD and anxiety disorder, for the period of time from February 3, 2012, is denied.

A separate 10 percent disability rating for service-connected hypertension is granted.  


REMAND

In June 2012, the RO issued a rating decision which in part denied service connection for sleep apnea.  Later in June 2012, the Veteran submitted a letter which serves as a Notice of Disagreement (NOD) with this decision.  A Statement of the Case (SOC) has not been issued on these issues. 

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus the above issue is remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case which addresses the issue of entitlement to service connection for sleep apnea. If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issue be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


